Russell, C. J.
1. It is not error to allow a stenographic reporter, after refreshing his memory from notes taken at the time, to testify as to a statement made by the defendant on a former trial; and an objection based upon the ground that the notes had not been copied in longhand and submitted to counsel for approval was properly overruled. Moreover, since the defendant in a criminal case, in exercising his statutory right of making a statement to the jury, is not subject to cross-examination, necessarily the well-settled rule as to the necessity of directing the attention of a witness whom it is sought to impeach to previous statements alleged to have been made by him, which is referred to in Owen v. Palmour, 111 Ga. 885 (36 S. E. 969), and other cases cited in the briefs, has no application to a case in which there is an effort to show that a prior statement of the defendant materially differed from that made by him in the case at bar.
2. The credibility’of witnesses is a matter so entirely for the jury that the question as to whether a witness has or has not been successfully impeached is a matter for their exclusive determination.
3. The exceptions taken to the charge of the court are without merit.
4. There was evidence authorizing the jury to convict the defendant, and it was not error to overrule the motion for a new trial.

Judgment affirmed.